Title: To James Madison from James Monroe, 24 March 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris March 24. 1796.
I have not recd. a line from you since June last altho’ I have written you vols.:
In my last I communicated to you that this govt. had resolved to send an Envoy Extry. to the U. States to complain of our treaty &ca with Engld. & from wh. it had been diverted (if it is diverted as I presume it is) by my earnest representations agnst it, but that it was still dissatisfied & wod. complain in strong terms agnst several of our measures thro the ordinary channel. The publication of Mr. Rs: defense, the Presidents Speech, & the lately acquired possession of a letter from the president to G. Morris said to be of an extraordinary kind considering the parties gave a new stimulus to discontents that existed before. I have seen in this proceedure a prospect of the probable disunion of the two countries & labour’d with the utmost efforts of wh. I was capable to prevent it, & I think with some effect. I have in consequence been led into a discussion with the minister of foreign affrs of Mr. Jay’s treaty & of answering the objections of this govt. to it: a task you will readily admit not of a pleasant kind, but unavoidable in the place I hold. I hope my correspondence in this case, will not be published as was done in regard to the Jacobin Clubs, & every other part of it omitted. If it is done the highest injustice will be done me, & if the other parts are not called for by the H. of R. the omission will surprize me.
I write you this in great haste & therefore cannot go into many details I otherwise wod. by the bearer who will deliver it in person. I have written the president the above incident respecting himself so that he knows it but I have added nothing to the communication.
Dr. Brokenborough will deliver this; a sensible young man & to whom I refer you for further intelligence.
Remember me to our Senators, to Giles & other friends in the other house, Butler & Brown &ca in the senate to Beckley to whom I have written often lately.
You have clearly proved to the whole world that yr. virtue is impregnable agnst. a bribe in western lands. Whatever the calumnious may circulate in other respects, yet here you have demonstration on yr. sides.
